DETAILED ACTION
In view of the appeal brief filed on 6/28/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below (see the 35 U.S.C. 112(a) section, the 112(b) section, the Specification Objection section and the 35 USC 101 section). 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/EMILY M LE/           Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                             

                                                                                                                                                                                             


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 27 and 33 are examined herein.

Election/Restrictions
Restriction History
Applicant elected Group I, claims 1-4, in the reply of 7/18/2018.
In the same reply, Applicant elected the HiSF-LoFV diet; then in the Remarks of 9/08/202, Applicant provides a copy of Table 2(A) of the pending Specification, as the invention elected.
The claims were not amended to exclude the subject matter that was not elected.

Table 2(A) is noted and illustrated as below, also found in para. 0060 of the pending Specification.
TABLE 2. Characterizing foods consumed by the HiSF-LoFV (A) and LoSF-HiFV (B) subpopulations.
(A) HiSF-LoFV characterizing foods 

    PNG
    media_image1.png
    187
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    739
    746
    media_image2.png
    Greyscale





According to Table 2(A) HiSF-LoFV characterizing foods, the elected compositional species, consists of:
18.9 wt% milk and milk products;
18 wt% meat, poultry, fish, egg, nuts, seeds, and legumes;
16.3 wt% grain products;
0 wt% fruits;
0.6 wt% vegetables;
0.6 wt% fats and oils;
1.2 wt% sugars and sweets; and
44.2 wt% beverages.
The above sum to a total of 99.8 wt% (about 100 wt%).

Table 2(A) is very specific regarding the types and amounts of specific foods in each group above, as follows:
18.9 wt% milk and milk products, consisting of: 
13.9 wt% 2% fat cows milk; 
2.7 wt% ice cream not having chocolate flavor; and 
2.3 wt% processed American or Cheddar processed cheese; and
18 wt% meat, poultry, fish, egg, nuts, seeds, and legumes, consisting of: 
2.2 wt% cooked ground beef;
5.9 wt% sliced ham lunch meat;
7.3 wt% 2 patty cheeseburger with tomato/catsup and bun; and
2.6 wt% whole fried eggs; and
16.3 wt% grain products, consisting of: 
3.3 wt% white soft roll;
1.2 wt% wheat tortilla;
1.7 wt% chocolate chip cookies;
0.9 wt% tortilla chips; and
9.2 wt% thin crust pizza with meat; and 
0 wt% fruit;
0.6 wt% vegetables , consisting of: 
0.6 wt% white potato chips; and
0.6 wt% fats and oils , consisting of: 
0.6 wt% regular mayonnaise; and
1.2 wt% sugars and sweets, consisting of: 
  		1.2 wt%  plain milk chocolate candy; and
44.2 wt% beverages, consisting of: 
9.9 wt% lite beer;
7.2 wt% powdered fruit drinks; and
27.1 wt% sola soft drinks.

As for nutrient contents claimed, the only disclosures in the Specification that discuss nutrients for the (A) HiSF-LoFV diet, include:
para. 0028, which shows two broad embodiments for multiple species of diets, which is not the species claimed/elected;

Table 3, towards a mouse diet, wherein nutrient intakes reflect a 24 hour period of consumption, which is not the species claimed/elected; and 
          Table 6, towards nutrients in distinct compositions: A) a moist mixture of ingredients and A) after said mixture is freeze dried, per g/1000 kcal of the composition of fat, protein and carbohydrate; and r in the case of Vitamin C and beta-carotene mg/1000 kcal of the composition, wherein neither are toward the specific composition claimed/elected.

Applicant then asserted, on 9.08/2020 that said diet is also supported in other places in the pending Specification, such as, at paragraph [0030] of the published application, wherein Claim 1 recites eight food groups ((a)-(h)) that are used to make a HiSF-LoFV human diet equivalent as described in paragraph [0030] of the published application.
Claim 2 defines a narrower iteration of a HiSF-LoFV human diet equivalent, and has direct support in paragraph [0030] of the published application (see the last sentence of paragraph [0030]). 
New claim 27 depends from claim 2, and further defines a specific iteration of a HiSF-LoFV human diet equivalent - the specific iteration that is detailed in Table 2 and that was elected by Applicant.




Therefore Applicant now elects the species of the disclosed HiSF-LoFV diet as detailed in Table 2(a) of the pending Specification, and as supported in other places in the published pending Specification, such as, at paragraph [0030], which recites:
Constructing a human diet equivalent from a defined ratio of the eight food groups insures the nutrients present in the animal feed mirror the proportion of nutrients in the equivalent human diet.  In embodiments where a human diet equivalent is constructed from one or more foods that characterize a HiSF-LoFV diet, the ratio of eight food groups may be (para. 0030):
about 5-25% by wet weight milk and milk products, 
about 10-25% by wet weight meat, poultry, fish, egg, nuts, seeds, and legumes, 
about 10-20% by wet weight grain products, 
about 0-1% by wet weight fruits, 
about 0-1% by wet weight vegetables, 
about 0.5-5.0% by wet weight fats and oils, 
about 0.5-5.0% by wet weight sugars and sweets, and 
about 10-60% by wet weight beverages.  

Said paragraph (0030), also recites: In a preferred embodiment, the ratio of eight food groups may be 
about 18.9% by wet weight milk and milk products, 
(b) about 18.0% by wet weight meat, poultry, fish, egg, nuts, seeds, and legumes, 
(c) about 16.3% by wet weight grain products, 
(d) about 0.0% by wet weight fruits, 
(e) about 0.8% by wet weight vegetables, 
(f) about 0.6% by wet weight fats and oils, 
(g) about 1.2% by wet weight sugars and sweets, and 
(h) about 44.2% by wet weight beverages. 

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). 
In this case, the first indent should be after the transitional phrase “consisting of”; further, in claim 27 there are no indents or punctuation between ingredients, which amounts to a run on sentence.  Correction is required.


Specification Objection
The Specification is objected to under 37 C.F.R. 1.57  because it incorporates  essential material by reference. "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required and (2) ) Describe the claimed invention in terms that particularly point out and distinctly claim the invention.
The Specification, at para. 0018, states: “food items” defined in the pending Specification as “a food that is represented by a complete eight-digit FNDDS code or equivalent thereof. The term "food", as used herein, may refer to a food item, a food subgroup (i.e. the second, third, or fourth digit of an eight digit FNDDS food code, or the equivalent thereof), or a major food group (i.e. the first digit of an eight digit FNDDS food code, or the equivalent thereof). Further details regarding the USDA FNDDS may be found in The USDA Food and Nutrient Database for Dietary Studies, 4.1- Documentation and( User Guide 2010. Beltsville, MD: U.S. Department of Agriculture, Agricultural Research Service, Food Surveys Research Group), incorporated herein by reference in its entirety.”
Further see 1.57 Incorporation by reference, which states: "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 27 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require “food items” defined in the pending Specification as “a food that is represented by a complete eight-digit FNDDS code or equivalent thereof. The term "food", as used herein, may refer to a food item, a food subgroup (i.e. the second, third, or fourth digit of an eight digit FNDDS food code, or the equivalent thereof), or a major food group (i.e. the first digit of an eight digit FNDDS food code, or the equivalent thereof). Further details regarding the USDA FNDDS may be found in The USDA Food and Nutrient Database for Dietary Studies, 4.1- Documentation and( User Guide 2010. Beltsville, MD: U.S. Department of Agriculture, Agricultural Research Service, Food Surveys Research Group), incorporated herein by reference in its entirety.”
According to 112(a) written description cannot incorporate essential subject matter by reference, and the claim, in light of the Specification, by way of the definition in para. 0018, incorporates the FDA document into the claim.
Therefore, per CFR, "Essential material" is material that is necessary to provide a written description of the claimed invention.  In this case the individual ingredients necessary in the claimed composition, in light of the Specification, are not provided, therefore the claims do not meet the “essential matter” requirement.
Further see 1.57 Incorporation by reference, which states: "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication.

As for claims 2 and 27, these claim are required to have the same nutrients of claim 1, however, they are further limited embodiments of the independent claim.   No disclosures for the specific composition of claims 2 or 27 are found, that show that any composition pending from the generic will have the same amounts/types of nutrients provided. Possession of such a claim is not provided because one of skill understands that each and every food composition has its own distinct nutritional make up.
Therefore, the specification does not show there was possession of the claimed nutrient contents required, including: carbohydrates, total dietary fiber, fat, saturated fatty acids, cholesterol, protein, sodium and 2 potassium, for the limited food compositions, of claims 2 and 27.
Para. 0028, shows broad embodiments for two species of diets, including the species elected, with the claimed nutrients as required of claim 1.
No mention is made of the nutrients amounts/types in the more limited compositions of claims 2 and 27.  
Table 3, illustrates nutrients, however, it is towards a mouse diet, wherein nutrient intakes reflect a 24 hour period of consumption.
         Table 6, illustrates nutrients, however, it is toward  1) a moist mixture of ingredients and 2) then the same mixture after it is freeze dried, per g/1000 kcal of the composition of fat, protein and carbohydrate, not the compositions. 
          The Specification does not support that a (A) HiSF-LoFV diet consisting of the claimed food groups of claims 2 and 27, wherein these compositions also have  the additional ingredients/nutrients, therefore the disclosure does not provide that there was possession of claims 2 and 27 as they depend on claim 1.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims require “food items” defined in the pending Specification as “a food that is represented by a complete eight-digit FNDDS code or equivalent thereof. The term "food", as used herein, may refer to a food item, a food subgroup (i.e. the second, third, or fourth digit of an eight digit FNDDS food code, or the equivalent thereof), or a major food group (i.e. the first digit of an eight digit FNDDS food code, or the equivalent thereof). Further details regarding the USDA FNDDS may be found in The USDA Food and Nutrient Database for Dietary Studies, 4.1- Documentation and( User Guide 2010. Beltsville, MD: U.S. Department of Agriculture, Agricultural Research Service, Food Surveys Research Group), incorporated herein by reference in its entirety.”
According to 112(b) the claim cannot incorporate essential subject matter by reference, and the claim, in light of the Specification, by way of the definition in para. 0018, incorporates the FDA document into the claim.


Therefore, per CFR 37 C.F.R. 1.57, "Essential material" is material that is necessary to provide a written description of the claimed invention.  
In claim 1, the individual ingredients necessary in the claimed composition are not provided, in light of the Specification, therefore the claims do not meet the “essential matter” requirement.  The claimed invention is not in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b). 
Further see 1.57 Incorporation by reference, which states: "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication.

Claim 1 recites an animal feed composition consisting of a human diet equivalent, the human diet equivalent consisting of a plurality of food items, wherein the plurality of food items are: a) -h).  Then the claim further limits the human diet equivalent to also include a remainder of the ingredients, which imparts that the human diet equivalent does not solely consist of the plurality of food items.  
Applicant asserts that these additional items are nutrients provided by ingredients a)-h), however, the claim is missing a critical element, such as one that provides a nexus between the ingredients a)-h) and the plurality of additional food items.   
Applicant may intend on these additional ingredients to show the total amounts of nutrients in the composition as a whole, however, the claim does not make this connection, and all of these items are all known as being shelf ready for sales, therefore the scope of the claim imparts additional ingredients.  

Further, Applicant’s assertions toward the claim being limited to ingredients a)-h) wherein the remainder of items listed are nutrients, is flawed, because the additional of ingredients, after item h), include moisture content, which is not a nutrient.  Moisture content is part of the physical/chemical structure of the composition, therefore an ingredient thereof.  
Because claims 2 and 27 are dependent on claim 1, they also require the same claimed amounts of addition ingredients as in claim1.  Because Applicant asserts these additional ingredients are nutrients provided by the ingredients a)-h), this makes the claim further indefinite because the broad composition of claim 1, then the narrower composition of claim 2, and the further narrower composition of claim 27 cannot have the same nutrient content, therefore claims 2 and 27 are also indefinite because the claims additional ingredients of the human equivalent diet are unclear.

In claim 1, it is also unclear if the species “7-9% total saturated fatty acids of fat” are part of the generic: 0.5-5.0% by wet weight of one or more fat or oil food items or  20-25% by wet weight fat; or something else because the claims impart both broad and narrow limitation on the fat with no nexus between them, and therefore are indefinite.  
The claim of 0.5-5.0% by wet weight of one or more fat or oil food items or  20-25% by wet weight fat are rejected for the same reason.
The claim of a lower lever summing to 36 wt% wet weight ingredients, then a minimum of 4 wt% wet weight moisture is rejected for the same reason.

Claim 1 recites both generic and species in the same claim which amounts to broad and narrow limitation, which make the claim indefinite.  These include: milk (species) or milk product (its generic); meat (generic) and poultry (a species thereof). 

Claims 2 and 27 recites a sum of ingredients that total of 100 wt%, however, the base claim (claim 1) requires an additional wet weight of 4-8 wt%.  Therefore it is unclear as to how claim 2 is limited to only the items recited, as required of the “consist of” transitional phrase, when it amount to over 100 wt%.  It is further unclear as to how composition can amount to over 100 wt% of ingredients.

Claim 4 requires the composition of claim 1, consisting of a minimum of 40 percent wet weight is in the form of a granule or pellet. A granule/pellet is compact/ compressed, therefore it is unclear as to how such a composition has at least 40 wt% moisture which also being granules/pellets.  Those in the art understand that animal feed referred to a kibble is compressed/compacted, however, it is commonly known to have low moisture, not a minimum of 40 wt% moisture, as claimed.

Claim 27 recites 7.2 wt% powdered fruit drinks as part of the beverages, however beverages are liquids, therefore it is unclear as to if the powdered drink is reconstituted before being part of the composition, should be in another food group, or something else.  It is also unclear as to what powder is doing in a beverage group.


In Claim 27, it is unclear as to how a composition can be consisting of 44.2 wt% beverages having only 7.2 wt% powdered drinks, leaving 37 wt% open to wet ingredients, and also have only consists of 4-8 percent wet weight moisture.

Claim 27 requires the food groups sugars and sweets and beverages, and also claims: milk and ice cream as milk and milk products; and chocolate chip cookies as grain products, which is confusing because one of skill in the art would group: milk as a beverage; and ice cream and chocolate chip cookies as sugars and sweets, therefore the scope of said food groups are indefinite.

Claims 2, 27 and 33 are indefinite because they do not set forth that the food groups are further require the claimed amounts.  Because the dependednt claim require all the particulars of the base claim, in this case it makes no sense that food iotmes are both in broad and narrow amounts.  This can be corrected, by claiming:
wherein the x-y% by wet weight of one or more …food items, further consists of ____ (e.g. the limited amount).

Claim Interpretation
With regard to the prior art, claim 1 encompasses: A composition comprising:
a human diet equivalent, comprising a plurality of food item, including: 
(a) 5- 25 wt% of one or more milk or milk product food items; 


(b) 10- 25 wt% of one or more meat, poultry, fish, egg, nut, seed, or legume food items; 
(c) 10- 20 wt% of one or more grain product food items; 
(d) 0- 1 wt% of one or more fruit food items; 
(e) 0- 1 wt% of one or more vegetable food items; 
(f) 0.5-5.0 wt% of one or more fat or oil food items; 
(g) 0.5-5.0 wt% of one or more sugar or sweet food items;
(h) 10-60 wt% of one or more beverage food items;
4- 8 wt% moisture; 
4.6- 4.9 Kcal/g TD;
45- 53 wt% carbohydrates, 
1- 4 wt% total dietary fiber, 
20- 25 wt% fat;
7- 9% wt% saturated fatty acids of fat;
83- 88 mg cholesterol/100g;
19- 23 wt% protein;
800-1000 mg sodium/100g; and

 
300- 500 mg potassium/100g;
	wherein the composition has the intended use of animal feed.




With regard to the prior art, because the claim 1 recites an animal feed composition consisting of a human diet equivalent, the human diet equivalent consisting of a plurality of food items, wherein the plurality of food items are: a) -h); and then further limits the human diet equivalent to also include the remainder of the ingredients; not that the plurality of food items further consist of…; the composition of claim 1, and all that depend on it, are open to comprising.

With regard to the prior art, claim 2 encompasses, wherein the plurality of food items further comprise:
18.9 wt% of the milk and milk products; 
18 wt% of the meat, poultry, fish, egg, nuts, seeds, and legumes;
16.3 wt% of the grain products;
0 wt% of the fruit;
0.6 wt% of the vegetables;
1.2 wt% of the sugars and sweets; and
44.2 wt% of the beverages.





With regard to the prior art, claim 27 encompasses, wherein the 18.9 wt% milk and milk products, further comprise: 
13.9 wt% 2% fat cows milk; 
2.7 wt% ice cream not having chocolate flavor; and 
2.3 wt% processed American or Cheddar processed cheese; and
wherein the 18 wt% meat, poultry, fish, egg, nuts, seeds, and legumes, further comprise: 
        	2.2 wt% cooked ground beef;
5.9 wt% sliced ham lunch meat;
7.3 wt% 2 patty cheeseburger with tomato/catsup and bun; and
2.6 wt% whole fried eggs; and
wherein the 16.3 wt% grain products, further comprise: 
3.3 wt% white soft roll;
        1.2 wt% wheat tortilla;
        1.7 wt% chocolate chip cookies;
        0.9 wt% tortilla chips; and
        9.2 wt% thin crust pizza with meat; and 
0 wt% fruit;
wherein the 0.6 wt% vegetables, further comprise: 
0.6 wt% white potato chips; and
0.6 wt% fats and oils , consisting of: 
        0.6 wt% regular mayonnaise; and

wherein the 1.2 wt% sugars and sweets, further comprise: 
        1.2 wt%  plain milk chocolate candy; and
wherein the 44.2 wt% beverages, further consist of: 
        9.9 wt% lite beer;
        7.2 wt% powdered fruit drinks; and
        27.1 wt% sola soft drinks.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 33 rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed consist of products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Claim 1 recites: An animal feed composition consisting of 
a human diet equivalent, the human diet equivalent consisting of a plurality of food items, wherein the plurality of food items are: 



(a) 5- 25% by wet weight of one or more milk or milk product food items; 
(b) 10- 25% by wet weight of one or more meat, poultry, fish, egg, nut, seed, or legume food items; 
(c) 10- 20% by wet weight of one or more grain product food items; 
(d) 0- 1 % by wet weight of one or more fruit food items; 
(e) 0- 1 % by wet weight of one or more vegetable food items; 
(f) 0.5-5.0% by wet weight of one or more fat or oil food items; 
(g) 0.5-5.0% by wet weight of one or more sugar or sweet food items; and 
(h) 10-60% by wet weight of one or more beverage food items; 
wherein the human diet equivalent has: 
45- 53% by wet weight carbohydrates, 
1- 4% by wet weight total dietary fiber, 
20- 25% by wet weight fat, 
7- 9% total saturated fatty acids of fat, 
83- 88 mg cholesterol/100g total human diet equivalent (TD), 
19- 23% by wet weight protein, 800- 1000 mg sodium/100g TD, 2 73157820.2PATENT Atty. Docket No.047563-510197 Via EFS Web 
300- 500 mg potassium/100g TD, 
4- 8% by wet weight moisture, and 
4.6- 4.9 Kcal/g TD.  




Claim 2 recites: The composition of claim 1, wherein food items that are milk or milk products are 18.9% by wet weight; food items that are meat, poultry, fish, egg, nuts, seeds, or legumes are 18.0% by wet weight; food items that are grain products are 16.3% by wet weight; food items that are fruits are 0% by wet weight; food items that are vegetables are 0.8% by wet weight; food items that are fats and oils are 0.6% by wet weight; food items that are sugars and sweets are 1.2% by wet weight; and food items that are beverages are 44.2% by wet weight.  

Claim 33 recites: The composition of claim 1, wherein milk and milk products are 18.9% by wet weight; meat, poultry, fish, egg, nuts, seeds, and legumes are 18.0% by wet weight; grain products are 16.3% by wet weight; (d) fruits are 0% by wet weight; vegetables are 0.8% by wet weight; fats and oils are 0.6% by wet weight; sugars and sweets are 1.2% by wet weight, and beverages are 44.2% by wet weight.

The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the specifically claimed food items are all naturally occurring. 
The claims do not include any additional features that could add significantly more to the exception, therefore, the claims do not qualify as eligible subject matter.




There is no indication in the specification that the claimed composition comprising the claimed ingredients has any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  The claims mere add up to a basket of ingredients, wherein all the ingredients are found in nature, where nothing requires an act by humans to manipulate the composition.
Applicant could overcome this rejection, by:
claiming that the animal food had a specific structure, that requires an act by humans to manipulate the food items; and/or
claiming the use of a food ingredient not found in nature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over IGR in view of the combination of USDA, Manning (6,576,253), Hu, The National Health Research Institute, Zeccarelli (3,843,808) and Lipsky.
IGR: Midwest Italian Greyhound Rescue: What to feed your IG; published online at least by April 15, 2012 at: https://web.archive.org/web/20120415111338/https://www.midwestigrescue.com/ig-training-help/what-to-feed-your-ig/

USDA: The USDA Food and Nutrient Database for Dietary Studies, 4.1 – Documentation and User Guide; published July 2010, revised August 2010.

Hu: CN101254006A; published 9/03/2008.

The National Health Research Institute: Important Basics Food Charts: CHOLESTEROL: published online at least by Jan. 02, 2010 at: https://web.archive.org/web/20100102224259/http://apjcn.nhri.org.tw/server/info/books-phds/books/foodfacts/html/data/data2h.html

Lipsky: Are energy-dense foods really cheaper?; Am J Clin Nutr 2009;90:1397–401; 2009 American Society for Nutrition)

With regard to the prior art, the term/phrase "% by wet weight" encompasses wt% in the composition as a whole.

Independent Claim 1
IGR teaches methods of feeding animals (e.g. dogs), by varying the ingredients used, to include feed compositions consisting of foods like: seeds, fruits; vegetables; meat and protein; oils; or other type of foods that people consume (i.e. people food, i.e. foods that are equivalent to those humans eat).

IGR is not explicit about all of the types of human foods, however, one of skill in the art would have the common knowledge that this includes anything edible.
USDA also teaches about edible human foods, and further provides: 
one or more foods selected from the group consisting of milk products, including:
2% fat cow’s milk; 
ice cream that is not chocolate flavored; and 
American cheese (pgs. 81 and 84);
one or more one or more foods selected from the group consisting of protein, including: 

ground beef or ground beef patty;
ham;
cheese burger with tomato catsup and bun; and 
fried whole eggs (pgs. 45, 59, 85, 86 and 88);
one or more foods selected from the group consisting of grain, including: 
a white soft roll;
wheat tortilla;
chocolate chip cookie;
tortilla chips; and 
thin crust pizza with meat (pgs. 12, 63, 65, 66);
one or more of vegetables, including:
white potato chips (pg. 12);
one or more of fats and oils, including:
mayonnaise (pg. 91);
one or more of sweets, including:
plain milk chocolate candy (pg. 43);
one or more of beverages, including: 
lite beer; 
powdered fruit flavored drink mix; and 
cola soft drink (pgs. 94, 96, 97); 
carbohydrates (pg. 101);
dietary fiber (pg. 49);

fat (pg. 101);
saturated fatty acids (pg. 101);
cholesterol(pg. 49);
protein (pg. 101);
sodium (pg. 49);
potassium (pg. 49);
moisture (pg. 34); and
calories (i.e. energy) (pg. 101).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of feeding edible foods, as IGR, to include a step where in the types of edibles are listed as claimed, because USDA illustrates that the art finds such types of edibles to be suitable for similar intended uses, including methods of feeding edible foods, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.
Therefore, the modified teaching above provides for a composition consisting of each of the ingredients required of the claimed animal feed composition consisting of: one or more milk or milk product food items; one or more meat, poultry, fish, egg, nut, seed, or legume food items; one or more grain product food items; one or more vegetable food items; 
one or more fat or oil food items; one or more sugar or sweet food items; and one or more beverage food items; carbohydrates; dietary fiber; fat; saturated fatty acids of fat; cholesterol; protein; sodium; potassium; moisture; and calories.

Amounts of ingredients
The modified teaching does not discuss the claimed amounts of carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages, grain and vegetables, as food ingredients.

Carbohydrates: Manning also teaches methods of making edible food mixtures, and further provides the use of 1 to 60 wt% of carbohydrates (16, 1+), which encompasses the claimed amount of 45- 53 wt% carbohydrates.

Fats/oils: Manning further provides the use of fats in ranges of about 0 to 60 wt% (16, 45+), which encompasses the claim of 0.5-5.0 wt% fat and 20- 25 wt% fat.

Protein: Manning further provides the use of protein in ranges of about 0 to 80 wt%; and teaches types of protein including: cereal proteins, milk proteins, egg proteins, animal proteins, vegetable proteins, whey protein, bean proteins, lactalbumin-casein coprecipitate, calcium caseinate, sodium caseinate, purified or refined grades of casein and soy proteins, peanuts  (16, 13+), which encompasses the claim of: 10- 25 wt% meat, poultry, egg, nut, seed, or legume food items; 19- 23 wt% protein; and from 5- 25 wt% of one or more milk products.




Saturated fat: Manning further teaches the use of 6.5 grams of saturated fat per 60 g (28, 35+) which is about 7.5 wt% of saturated fats and therefore encompasses the claim of 7- 9 % of total saturated fatty acids of fat.

Fiber: Manning further teaches the use of 0 to 80 wt% of regularity agents, like fiber (15, 10+), which encompasses the claim of 1- 4 wt% of total dietary fiber.

Sodium: Manning further teaches that servings of 5 to 100 grams (22,5+) and that they have a sodium content of about 10 to 1000 mg (ref. clm. 1), which provides a range of 0.01 to 20 wt% sodium and encompasses 800- 1000 mg /100g (0.88 to 1 wt%) of sodium as claimed.

Potassium: Manning further teaches that servings of 5 to 100 grams (22,5+) have a potassium content of about 10 to 80 mg, which provides a range of 0.01 to 1.6 wt%, which encompasses the claim of 300- 500 mg/100g (0.3 to 0.5 wt%) of potassium.

Sugars (i.e. sweets): Manning further provides the use of sugars and sweets (13, 9+, including 13, 20+ and 15, 4+ abridging col. 16) in amounts of about 3 to 40 wt% (13, 40+) and 0 to 99 wt% (16, 1+).

Beverage: Manning also provides the use of a beverage ingredient, in amounts of 5 to 20 wt% (20, 30+).

Grain: Hu also teaches methods of making edible food mixtures and further provides the use of 0 to 30 wt% soybean flour (ab.), which encompasses 10- 20 wt% of one or more grains.

Vegetables: Hu further provides 0 to 40 wt% corn meal (ab.), which encompasses 0-1 wt% of one or more vegetables.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible food mixtures, as the modified teaching above, to include the amounts of ingredients, as claimed, including those for carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages, grain, and vegetables; because the combination of Manning and Hu illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making edible food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Cholesterol
The modified teaching does not discuss the claimed amounts of cholesterol.  
The National Health Research Institute also teaches about food and further provides a table of foods and food mixtures having a cholesterol content ranging from 0 to 1900 mg per 100 grams.  Such a teaching provides amounts that encompass from 83 to 88 mg/100g of cholesterol, and further provides a list that one of skill can pick and choose from to sum their desired amount, including that claimed.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food, as the modified teaching above, to include the claimed amount of cholesterol, because The National Health Research Institute illustrates that the art finds an encompassing amount to be suitable for similar intended uses, including methods of making food (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides a list of cholesterol values for specific food ingredients that one of skill can use to pick and choose from to sum their desired amount of cholesterol, including that claimed.

Moisture/structure
The modified teaching does not discuss the claimed amounts of moisture, such as 4- 8 wt% moisture.
Zeccarelli also teaches methods of making food mixtures with dairy, grain, carbohydrates (3, 46+) and fats (3.34+) and further provides that they have a moisture content of 5 wt% or less (2, 1+), which encompasses the claim of 4- 8 wt% moisture.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures with dairy, grain, carbohydrates and fat as the modified teaching above, to include 4- 8 wt% moisture content, as claimed, because Zeccarelli illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food mixtures with dairy, grain, carbohydrates and fat (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Energy
The modified teaching does not discuss the claimed amounts of caloric density, such as 4.6- 4.9 Kcal/g in the composition as a whole.  
Lipsky also teaches about food mixture compositions (ab.), including types with multiple ingredients (i.e. snacks) (see Observational data) and further provides that such compositions have a caloric density of about 3.5 to 5.5 kcal/g (see Fig. 1), which encompass the claim of 4.6-4.9 kcal/g.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify food mixtures, as the modified teaching above, to include a caloric density of 4.6-4.9 kcal/g, as claimed, because Lipsky illustrates that the art finds encompassing amount to be suitable for similar intended uses, including food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Intended use
It would be reasonable to expect that similar compositions have similar intended uses, including the food types make up a human food equivalent used as an animal feed, as claimed.





In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claim 2, the teaching above provides encompassing amounts for all of the ingredients claimed.

As for claims 3-4, the examiner takes Official Notice that ingredients used to make animal feed is commonly known to be made into a homogenous mixture, as in claim 3; that is then used to make granules or pellets, as in claim 4.

As for claim 27, the modified teaching as discussed in claim 1 provides each of the specifically claim ingredients, with encompassing amounts, therefore makes the claimed composition obvious.









Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over IGR in view of the combination of USDA, Manning (6,576,253), Hu, The National Health Research Institute, Zeccarelli (3,843,808) and Lipsky, as applied to claims 1-4 and 27 above, further in view of Blondeel (2009/0263556). 
As for claim 33, the modified teaching, in Hu also teaches methods of making edible food mixtures and further provides the use of 0 to 30 wt% soybean flour (ab.), which encompasses grain products are 16.3 wt%. Hu further provides 0 to 40 wt% corn meal (ab.), which encompasses vegetables in an amount of 0.8 wt%.

The modified teaching, in Manning further provides the use of protein in ranges of about 0 to 80 wt%; and teaches types of protein including: cereal proteins, milk proteins, egg proteins, animal proteins, vegetable proteins, whey protein, bean proteins, lactalbumin-casein coprecipitate, calcium caseinate, sodium caseinate, purified or refined grades of casein and soy proteins, peanuts  (16, 13+), which encompasses the claim of 18.0 wt% protein, meat, poultry, fish, egg, nuts, seeds, and legumes; and 18.9 wt% of milk or milk products.

Manning further provides the use of sugars and sweets (13, 9+, including 13, 20+ and 15, 4+ abridging col. 16) in amounts of about 3 to 40 wt% (13, 40+) and 0 to 99 wt% (16, 1+) which encompasses sugars and sweets in amounts of 1.2 wt%.



Manning also provides the use of fats in ranges of about 0 to 60 wt% (16, 45+), which encompasses the claim of fats and oils are 0.6 wt%.

The modified teaching, in Zeccarelli, provides that a portion of 10 to 70 wt% of (4, 34+) cheese flavored solids or all of the cheese flavored solids could be substituted with dry fruit flavored solids (7, 3+), which means that fruit is optional and therefore the teaching encompasses zero wt% fruits. 

The modified teaching does not discuss the use of 44.2 wt% of a beverage, as claimed.
Blondeel also provides methods of making food mixtures, and further teaches the use of at least 40 wt% milk (0482), which encompasses the claim of 44.2 wt% of a beverage, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures, as the modified teaching above, to include the use of 44.2 wt% of a beverage, as claimed, because Blondeel illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Response to Arguments
Previous 112(b) rejections are necessitated due to the indefinite nature of the claims.  The claims have not been amended, therefore no new arguments were presented.  Please see the Responses to Arguments sections in prior Office Actions.

Regarding the claim being toward an open composition (e.g. comprising), please note this statement above: … because the claim 1 recites an animal feed composition consisting of a human diet equivalent, the human diet equivalent consisting of a plurality of food items, wherein the plurality of food items are: a) -h); and then further limits the human diet equivalent to also include the remainder of the ingredients; not that the plurality of food items further consist of…; the composition of claim 1, and all that depend on it, are open to comprising.
This is necessitated by Applicant’s assertions toward the claim being limited to ingredients a)-h) wherein the remainder of items listed are nutrients.
The remainder of ingredients after item h) cannot be labeled as nutrients, because moisture content, therein, is not a nutrient.  Moisture content is part of the physical/chemical structure of the composition, therefore an ingredient/property thereof.  

The 103 obviousness rejection stands because the claims have not been amended and it is viewed by the office as proper.  No new arguments were presented, therefore please see the Responses to Arguments sections in prior Office Actions.

The 101 rejection of claims 1-2 and 33 are necessitated due to the claims being toward a diet/feed, not a singular food item, wherein all items are found in nature.  Applicant’s arguments are not persuasive, because the ingredients that make up the composition are found in nature.  
Applicant has the right to claim a product by process, wherein the hand of human is required, for example steps that are used to process the animal feed, and this would overcome the 101 rejection.  Therefore, arguments toward the final product being dried are not persuasive regarding claims 1-2 and 33.  Since claim 3-4 provide structure that must be manipulated, these arguments are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793